—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (J. Goldberg, J.), rendered May 6, 1997, convicting him of robbery in the first degree, robbery in the second degree (two counts), and grand larceny in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his conviction was obtained in violation of the constitutional protection against double jeopardy because his first trial ended in a mistrial after his counsel became ill is without merit. The record establishes that the mistrial was declared after a request was received from the defendant’s counsel (see, People v Catten, 69 NY2d 547; People v Ferguson, 67 NY2d 383).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief are either unpreserved for appellate review or without merit. O’Brien, J. P., Ritter, Santucci and Thompson, JJ., concur.